DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 4-9, 11-12, 14-19, 38 and 41-44 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 11 and 38 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2020/0296656 and US 2020/0280894. 
The improvement comprises:
	US 2020/0296656 is considered as the closest prior art that teaches a method for determining paging location or camping location, applied to a user equipment (UE) (Fig.4 step 400 and para.215), comprising:
determining information of a first location on which the UE camps or receives a paging message (Fig.4 step 410 and para.216 and para.74-76, where receiving frequency locations of a PRB associated with the common PRB indexing, for DL BWP and the UL BWP using at least one of the RMSI and the RRC message from the base station; para.245 and 330, where UE 200 receiving paging from gnb 100), wherein the information of the first 
camping on or receiving the paging message on a corresponding BWP (para.245 and 330, where UE 200 receiving paging from gnb 100) or beam according to the information of the first location (Fig.4 step 430 and para.218); and 
sending the paging message on a corresponding BWP or beam according to the information of the first location (para.12, where transmitting, to the UE, Remaining Minimum System Information (RMSI) including initial uplink bandwidth part (BWP) configuration information, wherein the RMSI is transmitted based on the initial downlink bandwidth part (BWP) configuration information).

US 2020/0280894 teaches an apparatus comprises monitoring means 10, deciding means 20, and instructing means 30 (Fig.3 elements 10, 20 and 30 and para.124);
wherein the means 10 monitors if an information on a limitation of a network bandwidth part is received from a cell (Fig.4 step S10 and para.125); 
If the information on the limitation is received (Fig.4 step S10="yes" and para.126), the deciding means 20 bases a decision on the information on the limitation and a capability of a terminal to support a terminal bandwidth part (Fig.4 step S20 and para.126);

wherein instructing means 30 instructs the terminal on the at least one of the camping on the cell and the reselecting the cell based on the decision (Fig.4 step S30 and para.127).

With regard Claims 1, 11 and 38, US 2020/0296656 in view of US 2020/0280894 fails to teach the limitation of "calculating frequency location information of one or more BWPs on which the UE camps or receives the paging message, according to one or more of: a UE identity, a paging cycle of UE, a number of BWPs which allow camping or sending the paging message thereon, and a camping weight or a paging weight of each BWP; or selecting randomly frequency location information of a BWP from frequency location information of multiple BWPs which allow camping or sending the paging message thereon, as the frequency location information of the BWP on which the UE camps or receives the paging message; or calculating spatial location information of one or more beams on which the UE camps or receives the paging message, according to one or more of: the UE identity, the paging cycle of UE, a number of beams which allow camping or sending the paging message thereon, and a camping weight or a paging weight of each beam; or selecting randomly one piece of spatial location information from spatial location information 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633